J-A16037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY NELSON GLOVER                      :
                                               :
                       Appellant               :   No. 1918 MDA 2019

        Appeal from the Judgment of Sentence Entered October 8, 2019
                 in the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0003344-2018

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED OCTOBER 28, 2020

        Zachary Nelson Glover (“Glover”) appeals from the judgment of

sentence imposed following the entry of his negotiated guilty plea to

aggravated assault.1        Additionally, Glover’s counsel, Sean M. Fitzgerald,

Esquire (“Attorney Fitzgerald”), has filed an Application to Withdraw as

Counsel, and a brief pursuant to Anders v. California, 368 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                 We grant

Attorney Fitzgerald’s Application to Withdraw, and affirm Glover’s judgment

of sentence.

        On May 26, 2018, at approximately 2:30 a.m., Glover was involved in a

drive-by shooting at an apartment located at 44 South 4th Street in Hamburg,


____________________________________________


1   18 Pa.C.S.A. § 2702(a)(1).
J-A16037-20


Berks County. Glover, operating a black sedan, drove up to the apartment

and fired a bullet into the apartment, striking Michelle Bowman in the hand.

Glover drove away, then turned around and returned to the apartment.

Glover fired a second bullet into the apartment before leaving the area.

      On October 8, 2019, Glover entered a negotiated guilty plea to

aggravated assault and, in exchange, the remaining charges were dismissed

by the trial court. Additionally, Glover and the Commonwealth agreed to a

sentence of 72 to 156 months in prison. Glover also agreed to pay restitution

in the amount of $8,158.47. The trial court sentenced Glover, in accordance

with the plea agreement, to 72 to 156 months in prison, with credit for time

served, plus fines, costs, and restitution.

      Glover filed a timely post-sentence Motion, challenging the discretionary

aspects of his sentence. In his post-sentence Motion, Glover asserted that his

sentence was not consistent with the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim and on the

community, and on the rehabilitative needs of the defendant. Further, Glover

asserted that he had a prior record score of zero, and the objectives of 42

Pa.C.S.A. § 9721(b) could have been satisfied by a lesser sentence.         On

October 23, 2019, the trial court denied Glover’s post-sentence Motion.

      Glover filed a timely Notice of Appeal and court-ordered Pa.R.A.P.

1925(b) Concise Statement of errors complained of on appeal.          Attorney

Fitzgerald subsequently filed, with this Court, an Application to Withdraw as


                                      -2-
J-A16037-20


Counsel and a brief pursuant to Anders. Glover did not file a pro se brief, nor

did he retain alternate counsel for this appeal.

      Before addressing Glover’s issue on appeal, we must determine whether

Attorney Fitzgerald has complied with the dictates of Anders and its progeny

in petitioning to withdraw from representation.     See Commonwealth v.

Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009) (stating that “[w]hen

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”).

Pursuant to Anders, when counsel believes that an appeal is frivolous and

wishes to withdraw from representation, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling

                                     -3-
J-A16037-20


       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appear on its face to be arguably meritorious

issues    that      counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

       Instantly, our review of the Anders Brief and the Application to

Withdraw reveals that Attorney Fitzgerald has substantially complied with

each     of   the     technical   requirements      of   Anders/Santiago.       See

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating

that counsel must substantially comply with the requirements of Anders).

Attorney Fitzgerald indicates that he has made a conscientious examination of

the record and determined that an appeal would be frivolous.             The record

further reflects that Attorney Fitzgerald has furnished a copy of the Anders

Brief to Glover, advised Glover of his right to retain new counsel or proceed

pro se, or raise any additional points that he deems worthy of this Court’s

attention.2      Additionally, the Anders Brief substantially complies with the

____________________________________________


2 Initially, Attorney Fitzgerald’s Application to Withdraw, filed April 1, 2020,
did not include the letter advising Glover of his rights, as required by this



                                           -4-
J-A16037-20


requirements of Santiago. As Attorney Fitzgerald has complied with all of

the requirements for withdrawing from representation, we will examine the

record and make an independent determination of whether Glover’s appeal is,

in fact, wholly frivolous.

       In the Anders Brief, Attorney Fitzgerald presents the following issue for

our review: “Whether the sentencing court abused its discretion in imposing

an excessive sentence on [Glover,] when the sentence imposed is inconsistent

with the protection of the public, the gravity of the offense, the impact on the

victim, and the rehabilitative needs of [Glover].” Anders Brief at 9.

       Glover argues that the trial court “failed to follow the general standards

for sentencing set forth [in] 42 Pa.C.S.A. § 9721(b).” Brief for Appellant at

17.    Glover asserts that the trial court imposed a sentence that was

“inconsistent with the protection of the public, the gravity of the offense, the

impact on the victim, and the rehabilitative needs of [Glover].” Id.

       Glover’s claim challenges the discretionary aspects of his sentence, from

which there is no absolute right to appeal.          See Commonwealth v.

Sunealitis, 153 A.3d 414, 420 (Pa. Super. 2016). Here, Glover entered into

a negotiated plea agreement, which included a sentencing agreement, and,


____________________________________________


Court’s holding in Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa.
Super. 2005). On April 3, 2020, this Court issued an Order requiring Attorney
Fitzgerald to file the letter and proof of service that Glover had received the
Millisock letter. On April 8, 2020, Attorney Fitzgerald filed, with this Court,
proof of service to Glover, dated April 8, 2020, and the Millisock letter signed
and dated on April 1, 2020.

                                           -5-
J-A16037-20


therefore, he cannot challenge the discretionary aspects of his sentence on

appeal. See Commonwealth v. Reid, 117 A.3d 777, 784 (Pa. Super. 2015)

(holding that a challenge to the discretionary aspects of a negotiated sentence

is unreviewable); see also Commonwealth v. Dalberto, 648 A.2d 16, 21

(Pa. Super. 1994) (stating that “in a negotiated plea agreement where a

sentence of specific duration has been made part of a plea bargain, it would

clearly make a sham of the negotiated plea process for courts to allow

defendants to later challenge their sentence….”).3 Accordingly, Glover’s claim

is wholly frivolous.

       Finally, our independent review of the record discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or

misstated.”     Dempster, 187 A.3d at 272.       As such, we grant Attorney

Fitzgerald’s Application to Withdraw, and affirm the judgment of sentence.

       Application to Withdraw granted. Judgment of sentence affirmed.




____________________________________________


3 Further, a review of the record reveals that the trial court considered all
relevant factors, and had the benefit of a pre-sentence investigation report
(“PSI”). N.T. (Guilty Plea and Sentence), 10/8/19, at 14-16; see also
Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (stating
that where a sentencing court is informed by a PSI, it is presumed that they
are “aware of relevant information regarding the defendant’s character and
weighed those considerations along with mitigating statutory factors.”).

                                           -6-
J-A16037-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




                          -7-